                                       EXHIBIT A

       Litigation Trustee’s Submission of Relevant Facts and Evidence
      in Connection with Defendants’ Motions to Dismiss the Complaint
             In re WonderWork Inc., Adv. Pro. No. 18-01873 (SMB)

Key of Cited Documents and Transcripts

 “Ex. Rep.”            Final Report of Jason R. Lilien, Examiner

 “Doc. Ex.”            Exhibits accompanying to the Final
                       Report of Jason R. Lilien, Examiner
 “_______Ex.”          Exhibits accompanying the transcripts of
                       the interviews conducted by the Examiner
                       in connection with his investigation
 “_______ Tr.”         Transcripts of the interviews conducted by
                       the Examiner in connection with his
                       investigation
 “Dkt. No.”            Documents on the docket of In re
                       WonderWork, Inc. (16-13607-SMB)
                       (Bankr. S.D.N.Y.)


Debtor’s Formation and Board Composition

          Document                 Document Description                  Relevance
 Ex. Rep. at 27–32, 51-58       Discussion of Debtor’s         Debtor’s internal organization
                                corporate history,
                                organization, and board
                                composition
 Doc. Ex. 72 at                 November 30, 2015 email        Debtor’s internal
 WW_EMAILS0251267-1;            from Mullaney to Coneys        organization: Mullaney
 see also Mullaney Ex. 47       and Kant                       explaining his views on
                                                               Dysart’s resignation
 Doc. Ex. 73 at                 November 30, 2015 email        Debtor’s internal
 WW_EMAILS0011242-1;            from Mullaney to               organization: Mullaney
 see also Mullaney Ex. 48       Greenwood, Fuchs, and          explaining his views on
                                Lazarus                        Dysart’s resignation
 Doc. Ex. 75 at                 December 23, 2015 Board        Debtor’s internal
 WON-EX 001289                  meeting minutes appointing     organization: upon Dysart’s
                                new members                    departure, the remaining
                                                               board members—Mullaney,
                                                               Kant, and Coneys—approved
                                                               a new slate of board members
                                                               in December 2015: Levitt,
                                                            Kokich, Rappaport, Price,
                                                            Atkinson, and Steele
 Doc. Ex. 80 at                 December 21, 2016 email     Debtor’s internal
 WON_EMAILS023861-2;            from Coneys to Mullaney     organization: Coneys tried to
 see also Mullaney Ex. 49, at 2 informing Mullaney of his   resign informing Mullaney
                                resignation                 that “[w]ith the HMS crisis
                                                            unfolding, more time, not
                                                            less, is needed for all board
                                                            members to help you and the
                                                            company weather this
                                                            difficult storm. I have not
                                                            been able to make that time
                                                            commitment and do not
                                                            envision being able to make it
                                                            in the coming months . . . Put
                                                            simply, if I am unable to carry
                                                            out my responsibilities as
                                                            board members to the best of
                                                            my abilities, I should not
                                                            continue to serve on the
                                                            board.”


Mullaney Compensation/Pearl Meyer Report

         Document               Document Description                 Relevance
Ex. Rep. at 195–210, 242-250 Discussion of Debtor’s         Allegations re Mullaney
                             retention of Pearl Meyer,      compensation/Pearl Meyer
                             Pearl Meyer’s analysis, and    Report
                             refusal to opine on the
                             reasonableness of Mullaney’s
                             compensation
Doc. Ex. 66 at WON-EX        June 13, 2013 Board meeting    Allegations re Mullaney
1265                         minutes noting Pearl Meyer     compensation/Pearl Meyer
                             presentation                   Report
Doc. Ex. 186 at              June 10, 2013 email from       Allegations re Mullaney
WW_EMAILS0211672-1           Mullaney to Dysart re          compensation/Pearl Meyer
                             Mullaney’s comments on the     Report: Mullaney had a
                             Pearl Meyer draft report       significant amount of input
                                                            into the Pearl Meyer process
Doc. Ex. 187                   Pearl Meyer engagement       Allegations re Mullaney
                               letter                       compensation/Pearl Meyer
                                                            Report: stated that Pearl
                                                            Meyer’s fee would be
                                                            increased by $5,000 “if we


                                             2
                                                         can state pay is reasonable
                                                         after Intermediate Sanctions”
Doc. Ex. 187.1 at 1–2     May 16, 2013 email from        Allegations re Mullaney
                          Dysart to Coneys, Kant, and    compensation/Pearl Meyer
                          Pearl Meyer re draft minutes   Report
                          of May 16th meeting with
                          Pearl Meyer and
                          WonderWork Independent
                          Directors
Doc. Ex. 189              October 27, 2015 email from    Allegations re Mullaney
(WW_EMAILS0204094)        Mullaney to Coneys, Kant,      compensation/Pearl Meyer
                          and Dysart                     Report: Mullaney responding
                                                         to reduction of Mullaney’s
                                                         bonus
Doc. Ex. 193 at           December 21, 2015 email        Allegations re Mullaney
WW_EMAILS0012807-1        chain between Mullaney and     compensation: Mullaney and
                          Fuchs                          Fuchs discussing Mullaney’s
                                                         2015 bonus
Doc. Ex. 194 at           June 22, 2012 email from       Allegations re Mullaney
WW_EMAILS0012615-3        Mullaney to Fuchs re Board     compensation
                          approval of Mullaney’s
                          compensation
Mullaney Ex. 35           September 11, 2013 email       Allegations re Mullaney
WW_EMAILS0012040-1–2      from Dysart confirming         compensation
                          Mullaney’s bonus
Mullaney Ex. 36           September 12, 2013 email       Allegations re Mullaney
                          from Mullaney to Fuchs         compensation: Mullaney
                                                         instructing Fuchs not to send
                                                         the Board an email re his
                                                         bonus without his approval
Mullaney Ex. 43 (WON-EX   Pearl Meyer Report             Described extensively in
010764)                                                  complaint
Mullaney Ex. 44 at 1–2    May 30, 2013 email from        Allegations re Mullaney
                          Mullaney to Pearl Meyer        compensation/Pearl Meyer
                                                         Report: Mullaney’s
                                                         comments to the draft report
Mullaney Ex. 45 at 1      June 10, 2013 email from       Allegations re Mullaney
                          Mullaney to Dysart             compensation/Pearl Meyer
                                                         Report: Mullaney interfered
                                                         with Pearl Meyer
Mullaney Ex. 54           Payroll Ledger                 Allegations re Mullaney
                                                         compensation /Pearl Meyer
                                                         Report: the Payroll Ledger
                                                         tracked the amount of
                                                         compensation Mullaney
                                                         actually received as well as

                                       3
                                                             the amount of compensation
                                                             that Mullaney had been
                                                             awarded by the Board, but
                                                             not yet received and debited
                                                             expenses
Mullaney Tr. 517:15–519:22   Discussing Mullaney’s           Allegations re Mullaney
                             interactions with Pearl Meyer   compensation /Pearl Meyer
                             while report was being          Report
                             prepared

Mullaney Compensation/Employment Agreement

         Document               Document Description                   Relevance
Ex. Rep. at 203–205          Discussion of negotiation and   Allegations re Mullaney
                             terms of Mullaney’s             compensation/Employment
                             employment agreement            Agreement
Doc. Ex. 70 at WON-EX        February 14, 2013 board         Allegations re Mullaney
1261                         meeting minutes, Dysart to      compensation/Employment
                             finalize CEO contract           Agreement: Dysart to take the
                                                             lead on finalizing the
                                                             employment contract and
                                                             would also conduct a review
                                                             of salaries of top paid
                                                             employees
Doc. Ex. 193 at              December 21, 2015 email         Allegations re Mullaney
WW_EMAILS002807-1–2)         between Mullaney and Fuchs      compensation/Employment
                             re finalization of employment   Agreement
                             contract
Mullaney Ex. 40              November 11, 2015 email         Allegations re Mullaney
WW_EMAILS0193824-1           from Mullaney to Dysart re      compensation/Employment
                             employment contract             Agreement: Mullaney told
                                                             Dysart that he wanted the
                                                             current draft of the
                                                             employment contract
                                                             approved without involving
                                                             his personal lawyer
Mullaney Ex. 41              Mullaney Employment             Allegations re Mullaney
                             Agreement                       compensation/Employment
                                                             Agreement: the Employment
                                                             Agreement granted Mullaney
                                                             numerous lucrative benefits
                                                             that did not comply with
                                                             Pearl Meyer’s
                                                             recommendation



                                           4
Mullaney Compensation/Benefits

          Document                 Document Description                   Relevance
 Ex. Rep. at 71, 75-77          Discussion of Debtor’s travel    Allegations re Mullaney
                                policy and life insurance        compensation/benefits
                                policies for which Mullaney’s
                                spouse was the beneficiary
 Doc. Ex. 101 at                October 31, 2014 emails          Allegations re Mullaney
 WW_EMAILS0011606-1             between Fuchs and Mullaney       compensation/benefits
                                re Debtor’s insurance policies
                                for Mullaney’s benefit
 Doc. Ex. 102 at                May 1, 2015 email from           Allegations re Mullaney
 WW_EMAILS0011568-1             Mullaney to Fuchs re             compensation/benefits:
                                Debtor’s insurance policies      Debtor maintained a
                                for Mullaney’s benefit           $4,000,000 policy which
                                                                 named Mullaney’s wife as the
                                                                 beneficiary
 Doc. Ex. 198 at                October 19, 2016 email from      Allegations re Mullaney
 WW_EMAILS0020718-1             Mullaney to Fuchs requesting     compensation/benefits:
                                that costs for wife and          Debtor’s travel policy did not
                                daughter to Bangladesh be        apply to Mullaney and
                                deducted from pay                Mullaney had final approval
                                                                 of all of his expenses
 Doc. Ex. 200 at                November 21, 2012 email          Allegations re Mullaney
 WW_EMAILS0230933-1             from Mullaney to Fuchs and       compensation/benefits:
                                Lazarus instructing re travel    Debtor’s travel policy did not
                                reimbursements                   apply to Mullaney and
                                                                 Mullaney had final approval
                                                                 of all of his expenses
 Fuchs Ex. 4                    Employee Travel Policy           Allegations re Mullaney
                                                                 compensation/benefits
 Fuchs Tr. at 56:2–18, 80:6–    Discussing Debtor’s Travel       Allegations re Mullaney
 81:13                          Policy and insurance policies    compensation/benefits
                                as related to Mullaney

Mullaney Compensation /Improper Expenses and Payroll Ledger

          Document                Document Description                    Relevance
 Ex. Rep. at 62, 205–232, 249- Discussing Mullaney and           Allegations re Mullaney
 250                           Fuchs’ practice of “deferring”    compensation/improper
                               Mullaney’s compensation and       expenses and Payroll Ledger
                               debiting improper expenses
                               on the separate payroll ledger
 Doc. Ex. 24                   Mullaney’s restated W-2s for      Allegations re Mullaney
                               Smile Train years 2006-2010       compensation/improper
                                                                 expenses and Payroll Ledger:

                                              5
                                                          Mullaney and Fuchs started
                                                          the practice of keeping the
                                                          separate payroll ledger at
                                                          Smile Train, but Grant
                                                          Thornton, in a report to the
                                                          Smile Train Board, concluded
                                                          it was inappropriate requiring
                                                          Mullaney’s W-2s for certain
                                                          years to be restated
Doc. Ex. 65                Payroll Ledger                 Allegations re Mullaney
                                                          compensation/improper
                                                          expenses and Payroll Ledger:
                                                          the Payroll Ledger tracked
                                                          the amount of compensation
                                                          Mullaney actually received as
                                                          well as the amount of
                                                          compensation that Mullaney
                                                          had been awarded by the
                                                          Board, but not yet received
                                                          and debited expenses
Doc. Ex. 196 at            August 28, 2012 email from     Allegations re Mullaney
WW_EMAILS0012498-1         Mullaney to Fuchs re not       compensation/improper
                           exceeding $475K approved       expenses and Payroll Ledger:
                           salary for the year and        Mullaney’s compensation
                           deducting expenses from his    payments were erratic and he
                           pay                            instructed Fuchs to maintain
                                                          his reported compensation at
                                                          $475,000 per calendar year,
                                                          even though his base pay plus
                                                          bonus generally amounted to
                                                          $725,000
Doc. Ex. 197 at            December 22, 2016 email        Allegations re Mullaney
WW_EMAILS0020378-1         from Mullaney to Fuchs         compensation/improper
                                                          expenses and Payroll Ledger:
                                                          Mullaney’s pay practices of
                                                          deferring compensation and
                                                          Coneys’ awareness of same
Doc. Ex. 202 at            September 19, 2013 email       Allegations re Mullaney
WW_EMAILS0265922-1         from Mullaney to Haefner re    compensation/improper
                           Mullaney subsidizing trip to   expenses and Payroll Ledger:
                           Maine                          example of improper
                                                          expenses deducted in the
                                                          Payroll Ledger
Doc. Ex. 207 at WON07320   September 8, 2016 email        Allegations re Mullaney
                           from Fuchs to Mullaney         compensation/improper
                                                          expenses and Payroll Ledger:

                                         6
                               confirming trip expenses to    example of improper
                               be deducted                    expenses deducted in the
                                                              Payroll Ledger
 Doc. Ex. 213 at 1–2 (WON-     October 15, 2015 email from    Allegations re Mullaney
 EX 46754)                     Coneys to Kant and Dysart re   compensation/improper
                               Mullaney’s 2015 bonus and      expenses and Payroll Ledger:
                               compensation practices         Board was aware of
                                                              Mullaney’s Payroll Ledger
                                                              and Coneys recognized it was
                                                              an “unorthodox approach,”
                                                              but wrongly thought
                                                              Mullaney was properly
                                                              recording appropriate
                                                              expenses and not gaining a
                                                              tax advantage
 Mullaney Ex. 54               Payroll Ledger                 Allegations re Mullaney
                                                              compensation/improper
                                                              expenses and Payroll Ledger:
                                                              the Payroll Ledger tracked
                                                              the amount of compensation
                                                              Mullaney actually received as
                                                              well as the amount of
                                                              compensation that Mullaney
                                                              had been awarded by the
                                                              Board, but not yet received
                                                              and debited expenses
 Mullaney Tr. 592:10–17        Discussing Mullaney’s          Allegations re Mullaney
                               bonuses                        compensation/improper
                                                              expenses and Payroll Ledger
 Fuchs Tr. 17:24–19:23,        Discussing Mullaney’s          Allegations re Mullaney
 57:18–58:21, 80:6–24,         deferred compensation and      compensation/improper
 323:15–330:25, 331:3–11,      benefits                       expenses and Payroll Ledger
 343:8–25

Mullaney’s Personal Lawsuits

          Document                Document Description                  Relevance
 Ex. Rep. at 44-50             Discussing Mullaney’s legal    Allegations re Mullaney’s
                               issues                         personal lawsuits
 Doc. Ex. 59 (WON-EX           December 28, 2012 Board        Allegations re Mullaney’s
 001257)                       Resolution to indemnify        personal lawsuits: the Smile
                               Mullaney up to $150,000 in     Train Copyright Case was
                               connection with the Smile      brought against Mullaney
                               Train Copyright Case           directly and did not name
                                                              Debtor as a defendant,
                                                              however the Board resolved
                                             7
                                                        to indemnify Mullaney up to
                                                        $150,000 in legal expenses
Doc. Ex. 61 at WON-EX    Form 1096 for 2013             Allegations re Mullaney’s
1942                     demonstrating that Debtor      personal lawsuits: Debtor
                         paid Jones Day $245,357.45     spent $245,357.45 in legal
                         in connection with the Smile   fees defending Mullaney in
                         Train Copyright Case           the action, even though no
                                                        subsequent resolution was
                                                        passed authorizing the Debtor
                                                        to indemnify Mullaney for
                                                        any amount higher than
                                                        $150,000
Doc. Ex. 63              Judgment in Smile Train UK     Allegations re Mullaney’s
                         litigation                     personal lawsuits: Mullaney
                                                        was required to pay a
                                                        judgment in the Smile Train
                                                        UK case in the amount of
                                                        £701,959.21 and costs of
                                                        £52,455
Doc. Ex. 68              Fuchs Employment               Allegations re Fuchs’ lawsuit:
                         Agreement                      Mullaney facilitated a
                                                        resolution to the Fuchs
                                                        Lawsuit whereby both Smile
                                                        Train and Fuchs withdrew
                                                        their claims with prejudice
                                                        and Debtor entered into an
                                                        employment contract that
                                                        provided her with a $120,000
                                                        payment upon execution and
                                                        guaranteed her employment
                                                        for three years at a base
                                                        salary of $200,000
Doc. Ex. 70 at WON-EX    February 14, 2013 Board        Allegations re Mullaney’s
1261                     meeting minutes, Coneys to     personal lawsuits
                         review legal bills of Smile
                         Train Copyright Case
Doc. Ex. 88              WonderWork payroll         Allegations re Mullaney’s
                         summary showing            personal lawsuits:
                         Greenwood’s first paycheck Greenwood’s first paycheck
                         including bonus            was approximately $15,000
                                                    higher than her standard
                                                    monthly compensation
Fuchs Ex. 6, at WON-EX   WonderWork 2012 IRS Form Allegations re Mullaney’s
0150                     990 showing grant to Smile personal lawsuits: despite the
                         Train                      Smile Train Copyright Case
                                                    being brought against

                                       8
                                                              Mullaney personally, Debtor
                                                              paid a $450,000 grant to
                                                              resolve the case
 Fuchs Tr. at 33:21–34:10     Fuchs explaining her salary     Allegations re Fuchs’ lawsuit
 Lazarus Tr. at 19:9–20:11    Lazarus explaining her salary   Allegations re Mullaney’s
                                                              personal lawsuits: Lazarus
                                                              received compensation
                                                              totaling $169,000 when she
                                                              joined Debtor in 2011 despite
                                                              only working for part of the
                                                              year, and her salary was then
                                                              reduced to $121,500 in 2012

Debtor’s Representations Regarding Its Charitable Works and Financial Disclosures to
Public and Government Entities

 Document                     Document Description            Relevance
 Ex. Rep. at 68–73, 78-91,    Discussion of board approved    Allegations re Debtor’s
 110-137, 150-153, 156-183,   policies and procedures and     misrepresentations
 189-194, 250-256             Debtor’s failure to comply
                              with them, impact loans, and
                              misrepresentations in
                              fundraising materials
 Doc. Ex. 70, at WON-EX       February 14, 2013 Board         Allegations re Debtor’s
 001262                       meeting minutes, discussion     misrepresentations:
                              of impact loans                 undermining Coneys’
                                                              allegation that the loans were
                                                              not legitimate loans
 Doc. Ex. 93 (WON-EX          WonderWork Policy Manual        Allegations re Debtor’s
 010666)                                                      misrepresentations: the
                                                              Examiner found little
                                                              evidence that the Policy
                                                              Manual was followed or
                                                              referred to in the course of the
                                                              day to day operation of the
                                                              Debtor
 Doc. Ex. 94 (WON-EX          October 11, 2012 Board          Allegations re Debtor’s
 001255)                      meeting minutes approving       misrepresentations
                              Policy Manual
 Doc. Ex. 109 (WON07151)      Loan Agreement between          Allegations re Debtor’s
                              WonderWork and Thompson         misrepresentations
                              Family Foundation
 Fuchs Ex. 12                 Roll-Forward Schedules          Allegations re Debtor’s
                                                              misrepresentations: Debtor’s
                                                              cash management system was
                                                              not set up in accordance with

                                            9
                                                                   its Policy Manual or
                                                                   applicable law and it
                                                                   inappropriately treated all
                                                                   funds as fungible; Debtor
                                                                   would only attempt to
                                                                   reconcile its restricted fund
                                                                   balances at year end when
                                                                   Fuchs would prepare a “roll
                                                                   forward” schedule to show
                                                                   the change in restricted fund
                                                                   balances over the course of
                                                                   the year
    Fuchs Ex. 16 at WON-EX            April 25, 2017 letter from   Allegations re Debtor’s
    0003                              CLM1 to U.S. Trustee and     misrepresentations: resulting
                                      Arnold & Porter including    restricted balance from
                                      unaudited schedule of        Debtor’s reclassification
                                      Debtor’s restricted and      efforts; compare with
                                      unrestricted funds           Mullaney Ex. 11
    Fuchs Ex. 27                      WonderWork report re         Allegations re Debtor’s
                                      program trip to Bangladesh   misrepresentations: example
                                                                   of fundraising materials that
                                                                   the Examiner identified as
                                                                   containing rampant
                                                                   misrepresentations
    Mullaney Ex. 5                    December 7, 2016 email       Allegations re Debtor’s
                                      between Mullaney and Fuchs misrepresentations: following
                                      re reclassifying funds       the receipt of the adverse
                                                                   HelpMeSee Arbitration
                                                                   ruling, Debtor’s effort to
                                                                   reclassify funds as restricted
                                                                   increased
    Mullaney Ex. 6 at                 December 6, 2016 email from Allegations re Debtor’s
    WW_EMAILS0020580-1                Mullaney to Fuchs, CLM,      misrepresentations: following
                                      and KPMG re restricted funds the receipt of the adverse
                                                                   HelpMeSee Arbitration
                                                                   ruling, Debtor’s effort to
                                                                   reclassify funds as restricted
                                                                   increased
    Mullaney Ex. 7 at                 December 7, 2016 email from Allegations re Debtor’s
    WW_EMAILS0020512-1                Mullaney to Fuchs saying     misrepresentations: following
                                      that donations needed to be  the receipt of the adverse
                                      restricted                   HelpMeSee Arbitration
                                                                   ruling, Debtor’s effort to



1
         “CLM” refers to Debtor’s counsel, Carter Ledyard & Milburn LLP.

                                                     10
                                                               reclassify funds as restricted
                                                               increased
Mullaney Ex. 11               October 21, 2016 email from      Allegations re Debtor’s
                              Fuchs to Mullaney re amount      misrepresentations: following
                              of restricted funds              the receipt of the adverse
                                                               HelpMeSee Arbitration
                                                               ruling, Debtor’s effort to
                                                               reclassify funds as restricted
                                                               increased
Mullaney Ex. 27               Debtor’s 10 year marketing       Allegations re Debtor’s
                              summary showing plan to          misrepresentations: as a result
                              repay impact loans 3 years       of Debtor’s impact loans,
                              after they started maturing      Debtor’s liabilities were
                              and at a rate of 66%             greater than its assets
Lazarus Ex. 12 at             April 7, 2017 letters in which   Allegations re Debtor’s
WON07263 & WON07279           Coneys and Price instruct        misrepresentations /
                              Debtor to retroactively          Allegations re the Board’s
                              restrict their donations         conduct during bankruptcy:
                                                               Coneys and Price
                                                               retroactively reclassified their
                                                               donations and were aware of
                                                               Debtor’s efforts in this regard
Greenwood Ex. 16              June 6, 2013 email between       Allegations re Debtor’s
(WW_EMAILS0086891-1)          Greenwood and Fuchs re in-       misrepresentations: Debtor’s
                              kind donations                   practice re in-kind donations
                                                               allowed it to inflate the
                                                               amount of “donations” it was
                                                               reporting as well as the
                                                               amount of “grants” it actually
                                                               made by an aggregate of
                                                               more than $5 million through
                                                               the Petition Date
Fuchs Tr. at 83:4–87:19,      Discussing in-kind               Allegations re Debtor’s
137:17–149:17, 231:24–        contributions, restricted        misrepresentations
235:5                         donations and funds, and
                              matching donations
Fuchs Tr. at 85:20–87:5,      Discussing                       Allegations re Debtor’s
248:15–251:4, 265:23–266:8,   misrepresentations made to       misrepresentations
284:16–287:5; 287:19–288:2    donors re use of donations
Mullaney Tr. at 181:13–       Discussing Mullaney’s            Allegations re Debtor’s
182:32                        expenses                         misrepresentations
Mullaney Tr. at 332:11–       Discussing legal expenses        Allegations re Debtor’s
333:11                        and the repayment of impact      misrepresentations
                              loans
Greenwood Tr. 187:1-23        Discussing in-kind               Allegations re Debtor’s
                              contributions                    misrepresentations

                                            11
HelpMeSee Arbitration

 Document                    Document Description             Relevance
 Ex. Rep. at 44–46, 256-59   Discussing HelpMeSee             Allegations re the HelpMeSee
                             arbitration award and breach     arbitration
                             of duty of care claims against
                             Board
 Doc. Ex. 58, at 59          Final Arbitration Award          Allegations re the HelpMeSee
                                                              arbitration: describing
                                                              Mullaney as “not a credible
                                                              witness” and his conduct
                                                              towards HelpMeSee as
                                                              “reprehensible”

                                                              The Examiner further found
                                                              that Dysart, Coneys, and Kant
                                                              did not have an understanding
                                                              of the contract terms at issue
                                                              between HelpMeSee and the
                                                              Debtor, let alone a strong
                                                              understanding of the issues
                                                              raised in the arbitration or the
                                                              substantial added time and
                                                              expense that resulted from the
                                                              Debtor’s approach to the
                                                              discovery process


Debtor and the Board’s Conduct During Bankruptcy

 Document                    Document Description             Relevance
 Dkt. No. 16                 HelpMeSee’s Motion for           Allegations re the Board’s
                             Entry of an Order Directing      conduct during bankruptcy
                             the Appointment of a Chapter
                             11 Trustee, dated January 18,
                             2017
 Dkt. No. 52                 Declaration of Clark Kokich      Allegations re the Board’s
                             in Opposition to                 conduct during bankruptcy
                             HelpMeSee’s Motion to
                             Appoint a Trustee, dated
                             February 22, 2017
 Dkt. No. 55                 Declaration of John J.           Allegations re the Board’s
                             Coneys, Jr. in Opposition to     conduct during bankruptcy
                             HelpMeSee’s Motion to
                             Appoint a Trustee, dated
                             February 20, 2017

                                           12
    Dkt. No. 56                          Declaration of Steven D.                Allegations re the Board’s
                                         Levitt in Opposition to                 conduct during bankruptcy
                                         HelpMeSee’s Motion to
                                         Appoint a Trustee, dated
                                         February 20, 2017
    Dkt. No. 57                          Declaration of Richard T.G.             Allegations re the Board’s
                                         Price in Opposition to                  conduct during bankruptcy
                                         HelpMeSee’s Motion to
                                         Appoint a Trustee, dated
                                         February 20, 2017
    Dkt. No. 58                          Declaration of Steven N.                Allegations re the Board’s
                                         Rappaport in Opposition to              conduct during bankruptcy
                                         HelpMeSee’s Motion to
                                         Appoint a Trustee, dated
                                         February 23, 2017
    Dkt. No. 60                          Declaration of Mark E.                  Allegations re the Board’s
                                         Atkinson in Opposition to               conduct during bankruptcy
                                         HelpMeSee’s Motion to
                                         Appoint a Trustee, dated
                                         February 24, 2017
    Dkt. No. 62                          Debtor’s Opposition to                  Allegations re the Board’s
                                         Motion to Appoint a Trustee,            conduct during bankruptcy
                                         dated February 24, 2017
    Dkt. No. 70                          HelpMeSee’s Reply in                    Allegations re the Board’s
                                         Support of Motion to Appoint            conduct during bankruptcy
                                         a Trustee, dated March 3,
                                         2017
    Dkt. No. 86, at 82:19-83:8           March 10, 2017 Hearing re               Allegations re the Board’s
                                         Motion to Appoint a Trustee             conduct during bankruptcy:
                                                                                 CLM offered an explanation
                                                                                 for KPMG’s refusal to audit
                                                                                 Debtor2
    Dkt. No. 102                         April 18, 2017 letter from              Allegations re the Board’s
                                         HelpMeSee to Court                      conduct during bankruptcy:
                                                                                 letter informs Court that
                                                                                 Debtor was improperly
                                                                                 asking donors to retroactively
                                                                                 restrict their donations
    Dkt. No. 110                         Order Directing the                     Allegations re the Board’s
                                         Appointment of an Examiner,             conduct during bankruptcy
                                         dated April 21, 2017



2
          Note that Plaintiff agrees that the Court can consider the Litigation Trustee’s KPMG Complaint as part of
the record, however none of the allegations asserted therein should be treated as admissions or otherwise binding facts.
See, e.g., Peterson v. McGladrey & Pullen, LLP, 676 F.3d 594 (7th Cir. 2012).

                                                          13
Dkt. No. 112                Debtor’s Application to           Allegations re the Board’s
                            Retain BDO, dated April 25,       conduct during bankruptcy:
                            2017                              sets forth BDO’s
                                                              compensation terms;
                                                              describes Debtor’s need to
                                                              retain auditor and applicable
                                                              deadlines for completing
                                                              audit and other required
                                                              filings, and difficulties in
                                                              retaining auditor
Dkt. No. 117 at 21:11–20    April 12, 2017 Hearing re         Allegations re the Board’s
                            Motion to Appoint a Trustee       conduct during bankruptcy
                            where the Court decided
                            against appointing a trustee at
                            that time
Dkt. No. 124                HelpMeSee’s Objection to          Allegations re the Board’s
                            Application to Retain BDO,        conduct during bankruptcy
                            dated May 4, 2017
Dkt. No. 131 at ¶¶ 3–4      Debtor’s Reply in Support of      Allegations re the Board’s
                            Application to Retain BDO,        conduct during bankruptcy:
                            discussing explanation of         describes KPMG’s
                            KPMG’s refusal to audit           unwillingness to continue as
                            Debtor, dated May 8, 2017         auditor and Debtor’s
                                                              difficulties in retaining
                                                              auditor
Dkt No. 141, at 7:7-14:23   May 11, 2017 Hearing re           Allegations re the Board’s
                            Application to Retain BDO         conduct during bankruptcy:
                                                              Court identifies concerns
                                                              about Debtor’s inability to
                                                              retain an auditor and timing
                                                              of audit
Dkt. No. 151                Order Granting Debtor’s           Allegations re the Board’s
                            Application to Retain BDO,        conduct during bankruptcy
                            dated May 24, 2017
Dkt. No. 185                Amended Order Directing the       Allegations re the Board’s
                            Appointment of Chapter 11         conduct during bankruptcy
                            Examiner, dated June 20,
                            2017
Dkt. No. 211                Order granting Examiner’s         Allegations re the Board’s
                            requested extension, dated        conduct during bankruptcy
                            July 28, 2017
Dkt. No. 213, at ¶¶ 14–19   Examiner Status Report and        Allegations re the Board’s
                            Revised Work Plan                 conduct during bankruptcy
                            explaining reasons for
                            increased budget and


                                          14
                               extension, publicly filed on
                               July 31, 2017
Dkt. No. 246                   Examiner’s Status Update       Allegations re the Board’s
                               seeking extension, dated       conduct during bankruptcy
                               September 20, 2017
Dkt. No. 249                   Order to Show Cause re why     Allegations re the Board’s
                               Debtor has not completed the   conduct during bankruptcy
                               audit (“Audit OSC”)
Dkt. No. 250                   Debtor’s Response to Audit     Allegations re the Board’s
                               OSC, dated October 5, 2017     conduct during bankruptcy
Dkt. No. 252 at ¶¶ 4, 18–64    Declaration of Hana Fuchs in   Allegations re the Board’s
                               support of Debtor’s response   conduct during bankruptcy:
                               to Audit OSC, dated October    describes KPMG’s
                               5, 2017                        resignation and details issues
                                                              and problems between Debtor
                                                              and BDO regarding BDO’s
                                                              efforts to complete the audit
Dkt. No. 256 at ¶¶ 5–29 (and   Statement of BDO in            Allegations re the Board’s
attached exhibits)             Response to Audit OSC,         conduct during bankruptcy:
                               dated October 9, 2017          explains BDO’s inability to
                                                              complete the audit due to
                                                              material weaknesses and
                                                              significant deficiencies in
                                                              Debtor’s internal controls;
                                                              describes BDO’s difficulties
                                                              in working with Debtor to
                                                              complete the audit; and
                                                              describes BDO’s
                                                              communications to and from
                                                              management and the Board
Dkt. No. 258 at ¶¶ 3–9         HelpMeSee’s Response to        Allegations re the Board’s
                               Audit OSC discussing           conduct during bankruptcy:
                               Debtor’s stated reasons for    details how Debtor misled
                               delayed audit                  Court about status of audit
Dkt. No. 265 at 4–17; Dkt.     Letter from BDO to Coneys,     Allegations re the Board’s
No. 265-1 at 4–25              Rappaport, and Mullaney        conduct during bankruptcy:
                               dated September 1, 2017 and    BDO’s letter to the Board
                               Response from CLM to BDO       describes the status of the
                               dated September 10, 2017       audit and that BDO may
                                                              decline to issue an audit, and
                                                              identifies material
                                                              weaknesses and significant
                                                              deficiencies in internal
                                                              controls including issues
                                                              relating to CEO
                                                              compensation

                                            15
Dkt. No. 267                 Order Adjourning Audit         Allegations re the Board’s
                             OSC, dated October 16, 2017    conduct during bankruptcy
Dkt. No. 268                 Letter from Examiner’s         Allegations re the Board’s
                             counsel requesting an          conduct during bankruptcy
                             extension, dated October 19,
                             2017
Dkt. No. 272                 Status Report of BDO           Allegations re the Board’s
                             Regarding Audit of Debtor’s    conduct during bankruptcy
                             2016 Financial Statements
Dkt. No. 277, at 6:19-53:3   October 12, 2017 hearing re  Allegations re the Board’s
                             Audit OSC                    conduct during bankruptcy:
                                                          addresses Debtor’s failure to
                                                          make proper and accurate
                                                          disclosure of audit issues to
                                                          Court; notes concerns
                                                          regarding Debtor’s inability
                                                          to complete audit
Dkt. No. 288                 Monthly Operating Report for Allegations re the Board’s
                             September 2017               conduct during bankruptcy:
                                                          identifies amount of
                                                          donations received by Debtor
                                                          during bankruptcy case (cited
                                                          in FN 39 of Plaintiff’s
                                                          Opposition to Defendants’
                                                          Motions to Dismiss)
Dkt. No. 294                 Order to Show Cause why the Allegations re the Board’s
                             Court Should Not Appoint a   conduct during bankruptcy
                             Chapter 11 Trustee (“Trustee
                             OSC”), dated October 31,
                             2017
Dkt. No. 308                 Court Order Directing        Allegations re the Board’s
                             Appointment of a Chapter 11 conduct during bankruptcy
                             Trustee, dated November 9,
                             2017
Dkt. No. 368                 Monthly Operating Report for Allegations re the Board’s
                             October 2017                 conduct during bankruptcy:
                                                          identifies amount of
                                                          donations received by Debtor
                                                          during bankruptcy case (cited
                                                          in FN 39 of Plaintiff’s
                                                          Opposition to Defendants’
                                                          Motions to Dismiss)
Dkt. No. 402                 Order Approving Fee          Allegations re the Board’s
                             Applications by Examiner     conduct during bankruptcy:
                             and his professionals and    quantifies costs of examiner
                             BDO, dated May 25, 2018

                                          16
                                              investigation and BDO’s
                                              audit efforts
Dkt. No. 435   Amended Chapter 11 Plan of     Allegations re the Board’s
               Liquidation, dated August 8,   conduct during bankruptcy
               2018
Dkt. No. 436   Amended Disclosure             Allegations re the Board’s
               Statement, dated August 8,     conduct during bankruptcy
               2018
Dkt. No. 510   Order Granting Applications    Allegations re the Board’s
               by Trustee and related         conduct during bankruptcy:
               professionals for fees and     quantifies costs of Trustee
               expenses, dated January 10,    and professionals
               2019




                            17
